DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed  have been fully considered but they are not persuasive.  

Applicant  argues that office action is based on a fundamental misunderstanding regarding the control of the two partial electrode. Also, further interpret that one electrode has the phase and other electrode has the neutral.  Examiner respectfully disagrees with applicants arguments. In response to applicant's argument that controller has been not shown in the primary reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the present case, applicant did not indicate the support for this argument from Koyama reference except Fig 4 and 5 (See page 5 of the remarks and lines 1-8).  But Koyama in paragraph [0058] referring to the Fig 4, clearly states that both the electrodes are maintained  at opposite polarities which means if the signal is represented in a waveform, the both wave equations are inverse to each other wave forms and in opposite polarities.   Hence, it would be obvious to a ordinary skill in the art what instant application is reciting in claim.  Therefore examiner respectfully disagrees with applicant’s arguments and by applying broadest reasonable interpretation Koyama reference  implicitly suggests these limitations of claim 1. Hence, applicants arguments in this context are not persuasive.

Applicant further argues that the present invention cannot realize with one voltage source which is connected with one terminal to the first partial electrode and with the second terminal to the second partial electrode. For the present invention, a specific control device is needed to generate mutually compensating partial high AC voltages and argues that Koyama has failed to disclose this. (See page  Examiner respectfully disagrees with applicants arguments.  These arguments have not reflected in the claim limitations.  Also, examiner has done the rejection based on obviousness to an ordinary skill.  Using Koyama reference an ordinary skill in the art before the effective filing  date of the instant application would have used the art known skill and automated the system with two power supply devices to each partial electrode or using controller can control with single power supply.  Hence applicants arguments are not persuasive.

Further applicant makes a reference to metal plate and argues that  metal plate of Koyama is not connected to the voltage source  but these arguments do not reflect in the claimed language of claim 1 and hence applicant’s arguments are not persuasive. Also claim language has not updated. Hence, applicant’s arguments are not persuasive as it is non-obvious type rejection.

Examiners  Interview:   Examiner has approached applicant’s attorney and explained his position and offered examiners amendments but it did not resulted in approval from the applicant.   However, Interview summary and correspondence has been recorded.

For the above reasons applicants arguments are not persuasive.  Hence, examiner is maintaining the 35 USC 103 obvious type rejection.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0371829 A1 by Koyama et al (Koyama).

Referring to the claim 1 Koyama Fig1 -11 teaches, An electrode arrangement (See Fig 3 electrodes 3 dielectric barrier, metal electrodes 4 , 5, 7 )and for forming a dielectric barrier plasma discharge between an electrode fed (item 4, 5) with a high AC voltage by a control device (See Fig 3 and item 6 AC power paragraph [0051]) and a surface (first metal layer item 7) to be treated of an electrically conductive body (item 7 and paragraph which serves as a ground electrode, comprising: a dielectric which (Fig 3 item3 combination of the layers 32 and 31) completely covers the electrode ( item 4, 5) toward the surface (item 7) to be treated, wherein the dielectric (item 3) forms a bearing side for the surface to be treated wherein the electrode (item 4, 5) comprises at least two partial electrodes (item 4, item 5 and paragraph [0050]) which are arranged alongside one another at a the same distance ( claim 1) from the bearing side of the dielectric. wherein the at least two partial electrodes (item 4, 5) and are insulated from one another by the dielectric (item 3), wherein adjacent partial electrodes (item 4, and 5) of the at least two partial electrodes are fed by the control device (item 6 and paragraph [0051]) but Koyama is silent on mutually compensating partial high AC voltages that are inversely equal with respect to the waveform and voltage magnitude.

However, Koyama teaches both the electrodes 4, 5 are same size shape and respond equally to AC voltage with opposite polarities. (See paragraphs [0018] and [0058] and also Fig 3-5 and paragraphs [0065]). Also in claim 1 Koyama teaches using predetermined voltage. (See claim 1).

Hence it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate the different embodiments of Koyama in to one single embodiment and the power control device controls with a low alternating AC voltages between the electrodes and create a plasma P1 and P2 across the entire surface regions of 4 and 5 in order to minimize the amount of energy for improving the life span of the dielectric reason by bringing down the break down voltage. (See paragraphs [0065).

. Referring to the claim 2 modified Koyama reference teaches the electrode arrangement as claimed in claim 1, wherein a sum of the partial high AC voltages fed to the adjacent partial electrodes has a value which is constant over time and which corresponds to a potential of the ground electrode. (See Koyama do not explicitly teaches this limitation but suggests that in paragraphs [0018] and [0059] that the partial electrodes item 4, 5 are at same potential with opposite polarities and hence acts as capacitor bank with constant potential with respect to the ground).

Referring to the claim 3 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the at least two the partial electrodes (Fig 3 item 4, 5 electrodes) and the dielectric ( Fig 3 item 3) covering the at least two partial electrodes them have a planar surface (See Fig 3 and paragraph [0050] where Koyama teaches the partial electrodes and the dielectric are flat and planar surface).

Referring to the claim 4 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the at least two partial electrodes (Fig 3, 4 item 4, 5 partial electrodes Paragraph ) and the dielectric covering (item 3 high flexible polymer resign [0073]) the at least two partial electrodes (item 4.5) are flexible. (See paragraph [0010] and [0016] where Koyama teaches that due to the flexibility of the dielectric the thin electrodes formed inside the resign 3 are also highly flexible and the shape can be made as desirable). 

Referring to the claim 6 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the bearing side of the dielectric (Fig 3 and 9, item 3 which is 31+32) facing the surface (item 7 surface to be treated) to be treated has a structure that forms interspaces when the electrode arrangement bears against the surface to be treated. (See paragraph [0053] to [0055)).

Referring to the claim 6 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 But Koyama tis silent on wherein the partial electrodes and the dielectric covering the at least two partial electrodes each have through openings which extend through the electrode arrangement in a height direction and are delimited continuously by the dielectric covering the at least two partial electrodes. However, in paragraphs [0053-0054] and [0089] and Fig 9 and 10, it would have been obvious to a person with ordinary skill in the art to create through holes in between the gap of the electrodes in order to create large area uniform dielectric barrier discharge.
 
Referring to the claim 7 modified Koyama reference teaches the electrode arrangement as claimed in claim 1 wherein the at least two partial electrodes (Fig 3 item 4 and 5) have an identical size (See Fig 3, 6 and 9-11 teaches the partial electrodes 4 and 5 are of the same size see paragraph [0050]). 

Conclusion

Claims 1-7 are rejected.

 The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.

 . Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/31/2022